PER CURIAM:
Edson Furtado appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim upon which relief may be granted. *242We have reviewed the record and find no reversible error. Accordingly, we deny Furtado’s motion for appointment of counsel and affirm for the reasons stated by the district court. Furtado v. McCarthy, No. 8:07-cv-03375-RWT (D.Md. Jan. 31, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.